Waties, Johnson, and Tkezevaívt, Justices.
The statute requires three witnesses to one single act. of execution, and not throe several executions before a single wimess to each only. Bull. N. P. 263. One witness may prove the will, if he prove all the requisites; as that it was attested and subscribed by himself and two others, &c. i. but here the proof was not such as amounted to a sufficient proof Of all the requisites, for it might have been that only the two witnesses whose signatures were proved actually subscribed. From necessity it may be presumed that the attestation was in the presence of the testator. See 2 Con. Rep. 531, 2 Str. 1109. But there is no necessity to presume that the other witness, whose signature was ltot proved, attested a..d subscribed the will; but this should have been proved by me best evidence that the nature of the case admitted of, namely, proof of the band writing of such witness.